Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 News Release FOR IMMEDIATE RELEASE February 2, 2010 ARCHER DANIELS MIDLAND COMPANY REPORTS SECOND QUARTER EARNINGS OF $ .88 PER SHARE ADM team leveraged geographic scope and diversity of asset base to deliver strong results. Archer Daniels Midland Company (NYSE: ADM) today announced earnings of $ 567 million and net sales of $ 15.9 billion for the quarter ended December 31, 2009. “I’m very pleased with the performance of our people and with our results this quarter,” said Chairman of the Board and Chief Executive Officer Patricia Woertz.“While our earnings, in total, were comparable to last year’s strong second quarter, the market conditions and the mix of earnings were markedly different. This, once again, demonstrates the ability of the ADM team to utilize the geographic scope and diversity of our asset base to create value for our stockholders.” ► Net earnings attributable to ADM for the quarter ended December 31, 2009, were $ 567 million or $ .88 per share, down 2 % from last year’s second quarter. ► Net sales for the quarter ended December 31, 2009, were $ 15.9 billion, down 5 %. Increased sales volumes this quarter were offset by lower average selling prices, resulting primarily from year-over-year decreases in underlying commodity costs. ► Segment operating profit for the quarter ended December 31, 2009, was $ 970 million, up 19 %. · Oilseeds Processing profit increased due to higher volumes and improved margins. · Corn Processing profit increased on lower net corn costs and improved bioproducts results. · Agricultural Services profit decreased as merchandising results were lower. · Other operating profit increased due to improved results from cocoa and milling and the absence of last year’s Gruma and captive insurance losses. ► Financial Highlights (Amounts in millions, except per share data and percentages) Quarter Ended Six Months Ended December 31 December 31 2009 2008 % Change 2009 2008 % Change Net sales $ 15,913 $ 16,673 (5%) $ 30,834 $ 37,833 (18%) Segment operating profit $ 970 $ 815 19% $ 1,744 $ 1,991 (12%) Net earnings attributable to ADM $ 567 $ 578 (2%) $ 1,063 $ 1,623 (35%) Earnings per share $ 0.88 $ 0.90 (2%) $ 1.65 $ 2.52 (35%) Average number of sharesoutstanding 645 643 644 644 Archer Daniels Midland Company Page 2 Strategic Investment Activities To drive earnings growth, the Company advanced its strategy to expand the size and global reach of its core model: ► The Company has started up its ethanol dry mill in Columbus, Nebraska, adding 300 million gallons of annual capacity. ► The Company has brought on line its Clinton, Iowa, cogeneration facility and started up the boilers at its Columbus, Nebraska, cogeneration facility. These new facilities will provide cost-effective process steam and electricity to adjacent corn wet and dry mills. ► The Company’s Brazilian JV sugarcane ethanol plant has been completed and is now operational. ► The Company integrated its newly acquired processing plant in Olomouc, Czech Republic, into its network, improving access to the Central European market and expanding its origination footprint. ► The Company started production at its Hazelton, Pennsylvania, cocoa plant. ► The Company continued construction at its bioplastics plant in Clinton, Iowa, propylene/ethylene glycol plant in Decatur, Illinois, and ethanol dry mill in Cedar Rapids, Iowa. ► The Company has completed expansion projects at a number of its existing North American oilseeds processing plants and at its Decatur, Illinois, corn wet milling plant. Archer Daniels Midland Company Page 3 Discussion of Operations Net sales decreased 5 % to $ 15.9 billion for the quarter and decreased 18 % to $ 30.8 billion for the six months.For the quarter, decreased average selling prices were offset by increased sales volumes and the impact of foreign exchange translation.Year-to-date net sales decreased due principally to lower average selling prices.Average selling prices decreased in line with year-over-year declines in underlying commodity costs.
